UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAULETTE ST. JEAN ,

                      Plaintiff,                 19cv11453 (JGK)

          - against -                            ORDER

CAMBRIDGE SECURITY SERVICES CORP.,

                      Defendant.

JOHN G. KOELTL, District Judge :

     The plaintiff should respond to the motion to dismiss by

April 3, 2020. The defendant should reply by April 20, 2020.

SO ORDERED.

Dated:    New York, New York
          March 12, 2020

                                      United States District Judge




                                     USDC SONY
                                     DOCUMENT
                                     rLECTRONICALL Y FILED
